SECOND DIVISION
                                 MILLER, P. J.,
                             HODGES and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     January 6, 2022



In the Court of Appeals of Georgia
 A21A1658. STOKES v. THE STATE.

      MILLER, Presiding Judge.

      A Gwinnett County jury found Jamya Stokes guilty of armed robbery,

aggravated assault, false imprisonment, and possession of a firearm during the

commission of a felony. Stokes appeals, arguing that (1) the trial court erred in

denying her motion for directed verdict on the armed robbery count; and (2) her trial

counsel rendered ineffective assistance by failing to call her co-defendant to testify.

We determine that the trial court properly denied Stokes’ motion for directed verdict

as to the armed robbery charge and that Stokes did not receive ineffective assistance

of counsel. Accordingly, we affirm.

      On appeal, a criminal defendant is no longer presumed innocent, and we
      review whether the evidence presented at trial, when viewed in the light
      most favorable to the jury’s verdict, authorized the jury to find the
      defendant guilty beyond a reasonable doubt of the crimes of which he
      was convicted.


Bedford v. State, 311 Ga. 329, 331 (1) (857 SE2d 708) (2021).

      Viewed in this light, the evidence adduced at trial showed that around

November 16, 2018, Stokes and Donovan Mew were romantically involved and

checked into a hotel room. While Mew was sleeping in the room, the sound of the

door opening woke him up. Mew saw Stokes’ sister, Armauni Stokes, and a man who

was later identified as Jerrard Williams. Armauni and Williams pulled out handguns,

hit Mew in the forehead with one of the weapons, and pointed another at his face.

Around that time, Mew observed that Stokes was dressed and standing in the

bathroom and that she was grabbing some items and placing them in a bag. Mew fled

the room and ran unclothed to the front desk to seek help. Seconds after Mew ran

from the room, Williams, Armauni, and Stokes ran after him, with one of the Stokes

sisters carrying a bag and a bundle of clothing. Williams, Armauni and Stokes ran

from the stairwell and into the parking lot, and they all left in the same vehicle. Video

surveillance footage from inside the hotel was admitted into evidence and played for

the jury.




                                           2
      One of the responding officers testified that Mew was “obviously shaken” and

scared and that law enforcement had to “calm him down” in order to speak with him.

The officer also learned that Armauni had checked into the room next to Mew’s

approximately 40 minutes after Mew had checked into his room. Upon his return to

his hotel room, Mew discovered that his bank cards, cell phones, identification cards,

bank statements, clothing, social security card, and approximately $6500 in cash were

missing. Mew also testified that Stokes knew that he was carrying a large amount of

cash on his person and that he had hidden the cash in one of his socks.

      Stokes was indicted on one count each of armed robbery, aggravated assault,

battery, false imprisonment, and possession of a firearm during the commission of a

felony.1 The jury acquitted her of battery but found her guilty on all the other charges.

The trial court sentenced Stokes to serve 25 years, with the first 14 to be served in

confinement and the balance on probation, and the court also imposed a $2000 fine.

Stokes filed a motion for new trial, which the trial court denied after a hearing. The

trial court later granted Stokes’ motion to file an out-of-time appeal, and this appeal

ensued.



      1
          Armauni and Williams were charged jointly with Stokes.

                                           3
      1. First, in various related arguments, Stokes claims that the trial court erred in

denying her motion for directed verdict as to the armed robbery charge because the

State failed to prove that Mew’s property was taken from his person or his immediate

presence. We conclude that a rational jury could have found that Mew’s property was

taken from his immediate presence, and therefore the trial court properly denied the

motion for directed verdict.

      The standard of review for the denial of a motion for a directed verdict
      of acquittal is the same as that for reviewing the sufficiency of the
      evidence to support a conviction. Under that standard, we must view the
      evidence in the light most favorable to uphold the jury’s verdict and
      determine whether any rational trier of fact could have found the
      essential elements of the crime beyond a reasonable doubt. A directed
      verdict of acquittal should be granted only where there is no conflict in
      the evidence and the evidence introduced with all reasonable deductions
      and inferences therefrom shall demand a verdict of acquittal.


(Citations and punctuation omitted.) Sparks v. State, 292 Ga. App. 143 (664 SE2d

247) (2008). A person commits the offense of armed robbery when, with the intent

to commit theft, she takes property of another from the person or the immediate

presence of another by use of an offensive weapon. OCGA § 16-8-41 (a).

Additionally, “[e]very person concerned in the commission of a crime is a party


                                           4
thereto and may be charged with and convicted of commission of the crime.” Rinks

v. State, 313 Ga. App. 37, 38 (718 SE2d 359) (2011) (citing OCGA § 16-2-20 (a)).

Mindful of these principles, we now address Stokes’ claims.

      (a) Physical Presence of the Victim

      In arguing that Mew’s property was not taken from his person or immediate

presence, Stokes first relies on the fact that Mew only became aware that his property

was stolen upon his return to his hotel room. At the outset, however, we emphasize

that “[a]n armed robbery may be committed even out of the physical presence of the

victim if what was taken was under the victim’s control or responsibility and if the

victim was not too far distant.” (Citation omitted.) Jackson v. State, 336 Ga. App. 70,

71 (1) (783 SE2d 672) (2016). See also Benton v. State, 305 Ga. 242, 244 (1) (b) (824

SE2d 322) (2019) (explaining that Georgia courts have long applied a broad

interpretation to the “immediate presence” standard). Moreover, this Court has

repeatedly held that “when perpetrators forcibly cause the victim to be away from the

immediate presence of the property at the time it is stolen, the offense of armed

robbery can still be committed. A victim’s flight before property is taken, therefore,

does not undermine an armed robbery conviction.” (Citations and punctuation

omitted.) Merritt v. State, 353 Ga. App. 374, 376 (1) (837 SE2d 521) (2020).

                                          5
      Before the armed robbery, Mew had gathered all of his belongings and placed

them on a chair in his hotel room. Additionally, the perpetrators ran from the room

immediately after Mew left, at which time Mew was still in the hotel seeking help.

Therefore, the jury was authorized to conclude that Mew initially had control over his

property and that the perpetrators took Mew’s property while he was “not too far

distant” from his hotel room. Benton, supra, 305 Ga. at 245 (1) (b) (victim’s property

was taken from his presence where he “remained on the property during the

robbery”); Jackson, supra, 336 Ga. App. at 72 (1) (robbery was committed in the

victim’s immediate presence where the victim escaped a bedroom and ran to an

adjacent building to call for help, the intruders fled in a vehicle, and the victim

returned to the bedroom to discover that his phone was stolen).

      Further, Mew testified that he fled the room because the perpetrators were

pointing guns at him, he believed his life to be in jeopardy, and he was trying to leave

the room as quickly as possible because “[his] life came first.” Based on this

evidence, the jury could have found that the perpetrators forcibly caused Mew to part

with his property in order to protect his safety. See Merritt, supra, 353 Ga. App. at

376-377 (1) (upholding armed robbery conviction where the defendant pointed a gun

at the victim, causing her to flee from her car which the defendant stole); Maddox v.

                                           6
State, 174 Ga. App. 728, 730 (1) (330 SE2d 911) (1985) (victim of armed robbery

“was forced to flee his store as the result of appellants’ armed presence therein”). See

also State v. Epps, 267 Ga. 175, 176 (476 SE2d 579) (1996) (explaining that an armed

robbery victim may be subject to intimidation, which is “that terror likely to create an

apprehension of danger, and induce a person to part with his property for the safety

of his person”) (citation and punctuation omitted). Therefore, it is of no consequence

here that Mew was absent from his hotel room at the time of the taking and only

discovered his property missing upon his return. The evidence still authorized a

finding that his property was taken from his immediate presence, and Mew’s flight

before his property was taken does not undermine Stokes’ conviction.

      (b) Intent

      Stokes nevertheless insists that Mew’s property was not stolen from his

immediate presence because the perpetrators did not demand money from Mew or

otherwise indicate that they were committing a robbery. Essentially, Stokes argues

that the evidence failed to show that the perpetrators intended to commit a theft while

Mew was in the room. These arguments are unavailing.

      “A taking accomplished by force or intimidation is the distinguishing

characteristic of robbery — the gist of the offense.” (Punctuation omitted.) Epps,

                                           7
supra, 267 Ga. at 176. Therefore, “the State is required to prove beyond a reasonable

doubt that the defendant’s use of an offensive weapon occurred shortly prior to or

contemporaneously with the taking.” (Punctuation omitted.) Lumpkin v. State, 310

Ga. 139, 146 (1) (a) (849 SE2d 175) (2020). “In proving intent, . . . it is not necessary

that the State introduce evidence that the accused expressed an intent to rob in so

many words, or declared a purpose to carry the intent into effect, for the jury to arrive

at the conclusion [s]he so intended.” (Citation and punctuation omitted.) Edwards v.

State, 224 Ga. App. 14, 18 (479 SE2d 754) (1996). Rather, “[t]he intention may be

gathered from the circumstances of the case as proved. In seeking the motives of

human conduct, inferences and deductions may properly be considered where they

flow naturally from the facts proved.” (Citation omitted.) Id.

      Mew recalled the perpetrators pointing weapons at him as soon as he awoke.

While he was “trying to get out of the door,” one of the perpetrators was still pointing

a gun at him. At that same time, Mew also saw Stokes in the bathroom. Stokes was

packing a bag, and it appeared to Mew that she was “trying to get it all, take

everything in the room and hurry up and run.” Additionally, there was no evidence

that Mew’s property was stolen before the perpetrators confronted him and drew their

weapons. Accordingly, the jury was allowed to infer that the perpetrators’ use of force

                                           8
occurred prior to or contemporaneously with the taking of Mew’s belongings. See

Lumpkin, supra, 310 Ga. at 146 (1) (a) (upholding armed robbery conviction where

the evidence suggested only that the taking of a laptop occurred during or soon after

the perpetrators’ sudden confrontation with the victim, and there was no evidence that

the perpetrators’ entry into the house was surreptitious or that the victim confronted

the perpetrators only after they had taken the laptop).2

      Regarding intent, the jury could have gathered an intent to commit the theft

based on Stokes’ conduct in the room and her knowledge of the presence of Mew’s

valuables. See, e.g., Brown v. State, 214 Ga. App. 733, 734 (1) (449 SE2d 136)

(1994) (in a robbery by force case, the presence of valuables inside the premises can

support an inference of intent to steal, particularly when no other motive is apparent).

Therefore, the fact that the perpetrators did not declare or signal to Mew that they

were robbing him does not undermine Stokes’ conviction for armed robbery.

      (c) Consciousness of the Taking


      2
        In advancing her argument, Stokes cites Fox v. State, 289 Ga. 34 (709 SE2d
202) (2011). The holding in Fox, however, does not demand a reversal in this case.
In Fox, the Supreme Court of Georgia reversed the defendant’s armed robbery
conviction because there was evidence supporting the hypothesis that the victim’s
property was taken before the confrontation with the perpetrators. Id. at 37 (1) (b).
Stokes identifies no such evidence in this case.

                                           9
      Stokes’ argument that Mew was not conscious that property was being taken

from him is no more persuasive. Stokes relies on Grant v. State, 226 Ga. App. 506

(486 SE2d 717) (1997), which involves the offense of robbery by sudden snatching.

That offense “is committed when the victim becomes conscious that something is

being taken from him and for some reason is unable to prevent it.” Id. Here, Stokes

was charged with armed robbery, and she identifies no precedent which mandates that

a victim of armed robbery must be conscious of the theft at the time of the taking, and

our research has uncovered none. See, e.g., Dupree v. State, 303 Ga. 885, 888 (2)

(815 SE2d 899) (2018) (“the victim’s consciousness of the taking” was not an

essential element in a robbery by force case which did not involve robbery by sudden

snatching). We therefore decline to hold that a victim’s “consciousness of the taking”

is an essential element of armed robbery. See Coburn v. State, 252 Ga. App. 315, 316

(1) (555 SE2d 750) (2001) (“The victim here was lucky enough to escape before the

gun was actually used to force her to turn over her property, but that fact should not

serve as a shield to prevent [the defendant] from being held responsible for what was

clearly an armed robbery.”). Accordingly, Mew need not have been conscious of the

taking for the jury to have found that his property was stolen from his immediate



                                          10
presence, and the trial court properly denied Mew’s motion for directed verdict on the

armed robbery charge.

      2. Next, Stokes argues that her trial counsel rendered ineffective assistance in

failing to call Williams as a witness because Williams was acquitted at his trial and

that such failure resulted in prejudice. We agree with the trial court that Stokes’ trial

counsel did not perform deficiently.

      To establish ineffective assistance of counsel, a defendant must show
      that [her] counsel’s performance was professionally deficient and that,
      but for such deficient performance, there is a reasonable probability that
      the result of the trial would have been different. A reasonable
      probability is a probability sufficient to undermine confidence in the
      outcome. If the defendant fails to satisfy either prong of the Strickland3
      test, this Court is not required to examine the other. In reviewing the
      trial court’s decision, we accept the trial court’s factual findings and
      credibility determinations       unless   clearly   erroneous, but       we
      independently apply the legal principles to the facts.


(Citations and punctuation omitted.) Taylor v. State, 303 Ga. 583, 585 (2) (814 SE2d

302) (2018).




      3
          Strickland v. Washington, 466 U. S. 668, 687 (104 SCt 2052, 80 LE2d 674)
(1984).

                                           11
       At the hearing on the motion for new trial, Williams testified that Stokes’ trial

counsel met with him and questioned him about Stokes’ involvement in the crime,

and trial counsel testified that, prior to Stokes’ trial, she reviewed the evidentiary

portion of the transcript in Williams’ trial. Although trial counsel did not testify to a

strategic reason for not calling Williams as a witness, the trial court determined that

there were various reasons why a reasonable lawyer might have chosen not to call

Williams as a witness. Among these reasons was a concern that his testimony would

contradict the video surveillance footage and hurt the defense’s credibility. In so

ruling, the trial court noted that Williams testified at the motion for new trial hearing

that there was “nothing in [his] hand” at the time of the robbery, and this testimony

conflicted with the surveillance footage.4

      In the context of an ineffective assistance claim,

      we are not limited in our assessment of the objective reasonableness of
      lawyer performance to the subjective reasons offered by trial counsel for
      [her] conduct. If a reasonable lawyer might have done what the actual
      lawyer did — whether for the same reasons given by the actual lawyer
      or different reasons entirely — the actual lawyer cannot be said to have
      performed in an objectively unreasonable way.



      4
          Williams testified, “I didn’t have nothing in my hand as you see in the video.”

                                            12
(Citation and punctuation omitted.) Hurt v. State, 298 Ga. 51, 57 (3) (b) (779 SE2d

313) (2015) (applying this principle where trial counsel did not remember his reason

for not making an objection and had no strategic reason for not objecting). The

surveillance footage in this case appears to show that when Williams left Mew’s hotel

room, there was an oblong-shaped grey or black object in his hand. Based on our

independent review of the video surveillance footage, we accept the trial court’s

finding that the footage contradicted Williams’ testimony. See State v. Shaw, 353 Ga.

App. 102, 104-105 (2) (836 SE2d 208) (2019) (discerning no clear error with the trial

court’s factual findings based on this Court’s independent review of the video).

Because Williams’ testimony that there was “nothing in [his] hand” might have

undermined his credibility, we agree with the trial court that a reasonable lawyer

might have declined to call him as a witness. The appellate courts have repeatedly

deemed reasonable a trial attorney’s decision not to call witnesses based on credibility

concerns. Lockheart v. State, 284 Ga. 78, 80 (3) (663 SE2d 213) (2008) (trial counsel

made a strategic decision not to call a specific witness because she felt that the

witness “may have lacked credibility”); Gray v. State, 357 Ga. App. 47, 51 (1) (849

SE2d 772) (2020) (same). Thus, we cannot say that trial counsel’s decision to not call

Williams as a witness fell “outside the wide range of reasonable professional

                                          13
assistance.” Id. at 51-52 (1). Given that Stokes’ trial counsel did not perform

deficiently, Stokes’ ineffective assistance claim fails.

      Because the trial court properly denied Stokes’ motion for directed verdict as

to the armed robbery charge, and Stokes has not demonstrated that she received

ineffective assistance of counsel, we affirm the judgment of conviction, the resulting

sentence, and the denial of Stokes’ motion for new trial.

      Judgment affirmed. Hodges and Pipkin, JJ., concur.




                                          14